Citation Nr: 0611310	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for a 
nervous condition, to include post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The veteran was scheduled for a Board hearing in January 
2006; however, he was unable to attend and withdrew his 
hearing request.  



FINDINGS OF FACT

1.  Service connection for a nervous condition, to include 
PTSD was previously denied in unappealed rating decisions.  
The last final denial on any basis was dated in November 
1996.  He was notified and did not timely appeal.  

2.  The evidence received since November 1996 is either 
cumulative or redundant of the evidence previously of record 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim seeking service 
connection for a nervous condition, including PTSD.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim seeking service connection for a 
nervous condition, to include PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the veteran's claim to reopen, 
which was received before that date.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

Also, during the pendency of this appeal, the Court has 
entered a new decision explaining notice to be provided in 
service connection claims.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In 
that case, it was held that proper notice would include 
information concerning disability ratings and effective 
dates.  In this case, since no new and material evidence has 
been submitted, there is no reason that such information 
needs to be provided as there is no issue concerning 
disability ratings or effective dates.  As such, the lack or 
proper notice is not prejudicial to the veteran and a 
decision may be entered as set forth otherwise herein.  

The Board notes that through correspondence dated in 
September 2001, March 2003 and March 2004 as well as in the 
Statement of the Case, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit if he did not desire the RO to obtain the 
evidence on his behalf.  

Although the veteran was not specifically informed to submit 
any pertinent evidence in his possession, he was informed to 
either submit the required evidence or to provide the 
information and authorization necessary for the RO to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence has been obtained 
in this case. The appellant has not identified any additional 
evidence that could be obtained to substantiate the claims.  
The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim to reopen a claim 
for service connection for a psychiatric disability; however, 
neither the VCAA nor the implementing regulations require VA 
to afford a claimant a VA examination before the receipt of 
new and material evidence to reopen a claim.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board concludes that no 
further development is required under the VCAA or the 
implementing regulations.


II.  Analysis

Entitlement to service connection for a nervous condition was 
initially denied in January 1991on the basis that no acquired 
psychiatric disorder was shown in service or until many years 
thereafter.  At that time, it was noted that a June 1985 VA 
examination found no neuropsychiatric disorder present.  
Subsequently, in multiple unappealed decisions, the RO found 
that new and material evidence had not been presented to 
reopen the veteran's claim for service connection for a 
nervous condition, including PTSD.  

In a November 1996 RO decision, it was determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a nervous condition, 
including PTSD.  The veteran was notified in February 1997 
and did not appeal the decision.  This was the last final 
denial.  The veteran subsequently applied to reopen the claim 
for service connection for a nervous condition, including 
PTSD, several times, most recently March 1999.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  The veteran's present claim to reopen was received in 
March 1999, so this new amendment does not apply to this 
case.  

The evidence of record at the time of the November 1996 
decision included service medical records documenting no 
evidence of any psychiatric disorder and post-service medical 
evidence reflecting the presence of a psychiatric disorder 
with diagnoses including schizophrenia and depression.  A May 
1996 VA examination report reflects a diagnosis of dysthymic 
disorder.  The examiner noted that a diagnosis of PTSD was 
not warranted.  The record also contained the veteran's 
statements to the effect that his psychiatric disorder 
resulted from his military service.  No medical evidence of a 
nexus between the veteran's psychiatric disability and his 
military service was of record at the time of the November 
1996 decision.  

The evidence added to the record includes the veteran's own 
statements linking an acquired psychiatric disorder to his 
military service.  His statements are essentially cumulative 
in nature since similar statements of the veteran were 
previously of record.  Moreover, this is not competent 
evidence of the claimed disability or of a nexus between the 
claimed disability and the veteran's active service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's statements are not so 
significant by themselves or in the context of the evidence 
previously of record that they must be considered to fairly 
decide the merits of the claim.  

Since the November 1996 decision, the veteran has submitted 
no additional medical records with regard to his claimed 
psychiatric disability.  The evidence contained in the claims 
file does not contain any records which would provide a nexus 
between the veteran's claimed nervous condition, including 
PTSD and his military service.  Consequently, the evidence 
added to the file since the last final decision is 
essentially cumulative of the evidence previously of record 
and is not so significant that it must be considered to 
fairly consider the merits of the veteran's claim.  None of 
the other evidence added to the record is pertinent to the 
claim to reopen.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the veteran's 
claim.  

ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for a nervous condition, 
including PTSD is denied.  



REMAND

By rating action dated in May 2003, the RO denied the 
veteran's claim seeking service connection for dental 
treatment purposes.  In June 2003, the veteran submitted a 
timely notice of disagreement with the adverse action by the 
RO.  Accordingly, a remand for the issuance of a statement of 
the case is mandated.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the issue of entitlement to service connection 
for dental treatment purposes is remanded to the RO for the 
following further actions:  

The RO should issue a statement of the 
case to the veteran on the issue of 
entitlement to service connection for 
dental treatment purposes, and inform him 
of the requirements to perfect an appeal 
with respect to this matter.  

If a timely substantive appeal is received with respect to 
this issue, the RO or AMC should complete the appropriate 
procedural development necessary for appellate review by the 
Board, and return the case to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


